Article 626, C. C. P., 1925, contains the following language: "In counties having three or more district courts, the trial judge, upon the demand of the defendant or his attorney, or of the States counsel, in a case not capital, shall cause the names of all the members of the general panel available for service as jurors in such case to be placed in a receptacle and well shaken, and said judge shall draw therefrom the names of a sufficient number of jurors from which a jury may be selected to try such case, and such names shall be written, in the order drawn, on the jury list from which the jury is to be selected to try such case. Within the meaning of this article, a criminal court with jurisdiction in felony cases shall be considered a district court."
Article 627, C. C. P., reads as follows: "When the parties have announced ready for trial in a case not capital, the clerk shall write the name of each regular juror entered of record for that week on separate slips of paper, as near the same size and appearance as may be, and shall place the slips in a box and mix them well."
Article 628, reads thus: "The clerk shall draw from the box, in the presence of the court, the names of twenty-four jurors, if in the district court, or so many as there may be, if there be a less number in the box; and the names of twelve jurors, if in the county court, or so many as there may be, if there be a less number in the box, and write the names as drawn upon two slips of paper and deliver one slip to the State's counsel and the other to the defendant or his attorney."
In the present instance, as shown in the original opinion, there were forty-eight men on the list for jury service. The court directed that thirty-six be drawn for the purpose of obtaining a jury in the trial of the appellant. He strenuously complains and contends that the whole number of men should have been upon the list and drawn therefrom. It is thought that in his contention appellant has overlooked the purpose of the articles mentioned, particularly article 626, supra, which deals with what is known as the "interchangeable jury law;" that is, where there are three district courts with like jurisdiction, instead of summoning a list of men for jury service in each court, they are selected for all three of the courts. *Page 652 
The judge presiding in the court in which the men for jury service are summoned and listed is charged with the duty of facilitating the formation of the jury in each of the other courts as well as his own to the extent, at least, of sending to the other courts of like jurisdiction those jurors who were needed in such courts and not used in the court in which the order of transfer was made. It is conceived that the word "available," used in the statute authorizing the shifting of the men summoned for jury service, is not to be given the construction contended for by the appellant but was properly construed and the practice sanctioned by this court in the case of Wright v. State, 117 Tex.Crim. Rep..
In the case of Bell v. State, 92 Tex.Crim. Rep., it appears that the judge was requested by the appellant Bell "on the call of this case to have the jury regularly drawn in open court as is required by Revised Statutes, 1920, article 5158 I/2f." The court refused to comply with the request and also refused to draw the list of names of the jurors from the hat as requested. In the Bell case, there was not only a refusal to draw the names from the hat, but the action of the court complained of was the refusal to embrace in the list from which the jury to try the accused was drawn all of the persons who had been summoned for jury service. In the particular mentioned, there is an obvious distinction between the procedure followed in Bell's case, supra, and that under consideration in the present appeal, as understood by the writer. In the present instance, there was a demand for jurors in another court. The judge presiding in the court in which appellant's cause was tried exercised the discretion of placing in the hat to be drawn for the appellant's case thirty-six of the men selected for jury service. The complaint here is because of the refusal to embrace the twelve additional men who were sent for to another court in compliance with the "interchangeable jury law." It is thought that the word "available," used in the statute, vested the judge presiding in the appellant's trial with the discretion of proceeding as he did. It is not thought that the "interchangeable jury law," where there are three courts in the county with like jurisdiction, would require that all of the men summoned for jury service be put in the hat from which the panel for the trial of the accused was drawn in a given case, but that the court would have discretion in the matter. In the absence of abuse of discretion to the injury of the accused, which there is a failure to show in the present instance, this court would not *Page 653 
be authorized to reverse the conviction upon the ground sought in the present appeal. The word "available," used in the enactment of the "interchangeable jury law," implies the authority to exercise discretion in the distribution of the jurors so that each court may be supplied. The use of the word "available" has received judicial interpretation in many instances, among them being the case of Mumme et al. v. Marrs, et al., 40 S.W.2d 31, decided by the Supreme Court of Texas, dealing with the discretion of school authorities in the distribution of school funds. See also Words  Phrases, 1st Series, vol. 1, p. 650; Words  Phrases, 3rd Series, vol. 1, p. 749; Words  Phrases, 4th Series, vol. 1, p. 268, in which reports are cited many instances in which the word "available" has been given interpretation consistent with that in the present case. A procedure similar to that pursued in the present case was upheld in the case of Armstrong v. State,113 Tex. Crim. 171.
It is not claimed that the procedure followed in the present case injured the accused or is calculated to do so, but reliance is had by the appellant upon the presumption that there was a deviation from the statutory provision and that while not injurious, same would demand a reversal of the case upon review. We are constrained to regard the procedure followed as authorized by law, and when followed, as interpreted in the present instant, the direction of the statute touching the "interchangeable jury law" in the particular in question is complied with.
The motion for rehearing is overruled.
Overruled.